Citation Nr: 1022443	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a variously 
diagnosed psychiatric disability (to include posttraumatic 
stress disorder (PTSD), Major Depression, and anxiety). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1969 to November 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran requested a 
Travel Board hearing; he failed to appear for such hearing 
scheduled in February 2007.  His claims file is now in the 
jurisdiction of the Portland, Oregon RO. 

The issue pertaining to psychiatric disability was 
adjudicated as limited to the diagnosis of PTSD.  In 
accordance with the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), it has been recharacterized to encompass all 
psychiatric disabilities diagnosed.

The matters of service connection for a variously diagnosed 
psychiatric disability (to include PTSD on de novo review, 
major depression, and anxiety) and for hepatitis C are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.  


FINDINGS OF FACT

1. An unappealed June 1992 rating decision denied service 
connection for PTSD essentially because it was not shown that 
the Veteran had such disability; there was also no 
corroborated stressor event in service.  

2. Evidence received since the June 1992 rating decision 
includes the Veteran's identification of fellow service 
members from his unit who died while he was stationed in 
Vietnam, and a January 2005 Vet Center record indicating the 
Veteran has a diagnosis of PTSD; it relates to the 
unestablished facts necessary to substantiate the claim of 
service connection for PTSD, and raises a reasonable 
probability of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants in full the portion of the claim that is addressed, 
there is no reason to belabor the impact of the VCAA on this 
matter as any notice error or duty to assist omission is 
harmless.  

B. Legal Criteria, Factual Background, and Analysis

A June 1992 rating decision denied the Veteran's claim of 
service connection for PTSD essentially based on a finding 
that that a diagnosis of such disability was not shown; it 
was also not shown that the Veteran served in combat, and 
there was no corroborating evidence of a stressor event in 
service .  He was notified of the decision and did not appeal 
it; hence, it is final based on the evidence then of record.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Pertinent evidence of record at the time of the June 1992 
rating decision included: The Veteran's service treatment 
records (STRs) which did not show a diagnosis of PTSD; his 
service separation document (DD Form-214) which does not 
include any information connoting service in combat; and a 
notice of a VA scheduled examination which reflects that the 
Veteran did not appear for an examination to determine 
whether he had PTSD.  

Evidence received since the June 1992 rating decision 
includes:  A 1994 VA hospital record noting the Veteran had 
possible PTSD; 2005 to 2007 Vet Center records showing a 
diagnosis of PTSD (based on the Veteran's report that he 
served in combat; the Veteran's allegations that he witnessed 
the deaths in combat of two named individuals who served in 
his unit; and confirmation that such individuals did indeed 
die while the Veteran was stationed in Vietnam).  

As the June 1992 rating decision denied the Veteran's claim 
of service connection for PTSD on the bases that a diagnosis 
of PTSD was not shown, and there was no evidence that the 
Veteran served in combat or corroborating an alleged stressor 
event in service, for evidence to be found new and material 
in this matter, it must be evidence not of record in June 
1992 that shows that the Veteran has a diagnosis of PTSD (and 
served in combat/was exposed to a stressor event in service).  
As the additional evidence received since June 1992 includes 
both records showing a diagnosis of PTSD and a document 
corroborating the deaths in Vietnam of two members of the 
Veteran's unit (suggesting combat), it relates to the 
unestablished facts necessary to substantiate the Veteran's 
claim, and raises a reasonable possibility that the claim 
will be substantiated.  Accordingly, the additional evidence 
received is both new and material, and the claim of service 
connection for a variously diagnosed psychiatric disorder (to 
include PTSD) may (and must) be reopened.  


ORDER

The appeal seeking to reopen a claim of service connection 
for PTSD is granted. 


REMAND

While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claims.  See 38 C.F.R. § 3.159 (2009).   

The evidence of record includes information from the Vietnam 
Casualty Database showing that two service members (Henry 
Clark and Phillip Castillo) from the Veteran's unit were 
casualties during his tour in Vietnam.  The RO has apparently 
conceded that the Veteran witnessed their deaths as he was 
assigned to the same unit and alleges he was present.  If 
they died in combat, it would appear that the Veteran's own 
participation in combat would be corroborated.  In such event 
he would be entitled to the relaxed evidentiary standards 
afforded to Veterans who served in combat (under 38 U.S.C.A. 
§ 1154(b)).  Notably the Veteran has been incarcerated, and 
has a history of drug abuse.  If his participation in combat 
is shown, there would then be both service related (exposure 
to blood in combat) and nonservice connected (e.g., heroin 
abuse) risk factors for hepatitis C identified in the record.  
Accordingly, further development to ascertain the 
circumstances of the deaths of the two named servicemen (and 
whether the Veteran himself participated in combat), and to 
determine the likely cause of his hepatitis C is necessary.   

He was afforded a VA psychiatric examination in January 2008.  
While such examination did not result in a diagnosis of PTSD, 
major depression and anxiety were diagnosed, and the examiner 
related these diagnoses in part to the Veteran's service (and 
in part to his substance abuse/dependence).  To date the RO 
has only adjudicated and developed for appellate review the 
claim of service connection for PTSD (and not other 
psychiatric diagnoses, as mandated by Clemons v. Shinseki, 23 
Vet. App. 1 (2009)).  Notably, if it is established that the 
Veteran served in combat, a more complete examination to 
ascertain whether he has PTSD based on such stressor would be 
necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for 
exhaustive development to (a) ascertain 
the circumstances of the deaths of the 
two named individuals (Clark and 
Castillo) from the Veteran's unit, and 
(b) whether the Veteran was stationed 
co-located with these individuals when 
they died.  Then the RO should make a 
formal determination as to whether the 
Veteran participated in combat (or was 
exposed to a stressor event in service 
for which there is credible 
corroborating evidence).  

2.  If it is established that the 
Veteran did indeed serve in combat, his 
claim of service connection for 
hepatitis C should be readjudicated 
under the relaxed evidentiary standards 
afforded under 38 U.S.C.A. § 1154(b), 
to include scheduling a VA examination 
(by an appropriate physician) to 
determine the likely etiology for the 
Veteran's hepatitis C.  If this occurs 
the examiner must review the Veteran's 
claims file, and based on such review, 
the Veteran's accounts, and examination 
of the Veteran provide an opinion 
expressing the most likely etiology for 
the hepatitis C, specifically (a) 
whether it is at least as likely as not 
(50% or better probability) that it is 
related to risk factors in service not 
of misconduct origin, i.e., not related 
to drug abuse) and in particular 
exposure to blood during combat or (b) 
whether it is more likely due to 
nonservice-related risk factors 
documented in the record (such as drug 
abuse).  The examiner must explain the 
rationale for all opinions in detail.  

3.  The RO should arrange for any 
further development deemed necessary 
regarding service connection for a 
variously diagnosed psychiatric 
disability (such as further or 
clarifying medical examination or 
opinion, i.e., why the symptoms shown 
do or do not support the diagnosis of 
PTSD) in light of the stressor 
development sought above.

4.  Then the RO should then readjudicate 
the claims of service connection for a 
variously diagnosed psychiatric 
disability (to encompass all psychiatric  
diagnoses shown by the record) and for 
hepatitis C.  If either remains denied, 
the RO should issue an appropriate SSOC 
(explaining the basis for the denial in 
light of the evidentiary record), and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


